PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,134,616
Issue Date: October 05, 2021
Application No. 16/436,584
Filing or 371(c) Date: June 10, 2019
Attorney Docket No. 125.0023-01000  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 03, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).







/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:   Martin & Ferrarao, LLP
       17383 Sunset Boulevard, Suite 380
       Los Angeles, California 90272